Citation Nr: 0026984	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  95-32 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


REMAND

The veteran served on active duty from December 1973 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the RO 
which continued a 50 percent disability rating for the 
veteran's service-connected schizophrenia.  

At a May 1999 examination conducted for VA, the veteran 
reported that he was very withdrawn when he was around other 
people.  He also reported that he continued to have auditory 
hallucinations and experienced some delusional paranoid 
ideations.  He ruminated about his situation and consequently 
experienced anxiety attacks, especially when he is out in 
public.  Upon examination, his thought processes were 
considered slightly concrete.  He had occasional paranoid 
delusions and auditory hallucinations which occurred on a 
daily basis.  His behavior was occasionally inappropriate, 
and he had impaired impulse control.  It was noted that his 
slight anxiety attacks did not reach the magnitude of full 
blown panic attacks.  His mood was chronically dysphoric.  
His diagnosis was paranoid schizophrenia and a Global 
Assessment of Functioning (GAF) score of 50 was assigned.  It 
was also noted that he seemed unable to keep a job.  

Subsequently, when the veteran was seen on an outpatient 
basis in July 1999, similar problems were noted, especially 
with auditory hallucinations.  His GAF score was 40.  Later 
that month, however, it was noted that use of medications had 
reduced his auditory hallucinations, but the medications had 
left him sedated and with less motivation.  He indicated that 
he planned to take classes in August.  

By March 2000, it was noted that his mood was 
bright/pleasant.  In contrast to earlier reports, he denied 
the presence of hallucinations or paranoia, but complained of 
feeling depressed at times and having trouble thinking 
clearly.  It was noted that he was going to school full time 
at a local community college.

In the reports dated in May and July 1999, the examiners 
suggested that the veteran was unable to work due to his 
schizophrenia.  This was specifically noted in May 1999 and 
was implied by the GAF scores assigned at both May and July 
1999 evaluations.  However, the more recently prepared record 
of March 2000 suggests otherwise.  It appears that the 
veteran was no longer experiencing the hallucinations or 
paranoia that characterized his disability on earlier 
evaluations, and which presumably led to the assessments of 
his being unable to hold a job.  Such a variation in the 
degree of functional ability from July 1999 to March 2000 
suggests either definite improvement in the veteran's 
occupational and social adaptability, or an aberration in his 
usual state when seen one time in March 2000.  In order to 
obtain clarifying evidence on this point, a remand for 
another VA examination is required.  Accordingly, this case 
is REMANDED for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The RO should search for 
additional records of treatment since 
March 2000.  Any records obtained should 
be associated with the claims file.

2.  The veteran should thereafter be 
scheduled for a psychiatric examination.  
The examiner should review the claims 
file, examine the veteran, and make 
findings necessary to apply both old and 
new rating criteria.  38 C.F.R. § 4.132 
(1996); 38 C.F.R. § 4.130 (1999).  
Particularly, the examiner should state 
whether psychiatric symptoms have caused 
"considerable," "severe," or "total" 
social and industrial inadaptability.  
Additionally, a GAF score should be 
assigned and its meaning explained in the 
context of both old and new rating 
criteria.  Any variation from that 
provided in May 1999 and July 1999 should 
be explained.  

3.  The RO should take adjudicatory 
action based on the evidence obtained 
pursuant to the development sought above.  
If the benefit sought is not granted, a 
supplemental statement of the case should 
be issued.  If the veteran does not 
report for the scheduled examination, the 
provisions of 38 C.F.R. § 3.655 (1999) 
should be included in the supplemental 
statement of the case, along with an 
explanation of how those rules affect the 
veteran's claim for an increased rating.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice; however, he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


